 

 
 

Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 1 of 10

"1 ik
Aah
e. wok y

en
ay

i

 

Al

  

 

 

xe|

\

 

 

 

 

A

»

€

as
GM

ia
i

i

moe
Piose

S

WG!

\

oe

\
y

aa

 

 
 
 

tis
ve

\

MOL

bat

 

 

4

8S

 

‘A
Y

Me

Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 2 of 10

&

“S

\
\&e

es

\ Aa (oes

We

 

a

Z

\

S

5

%
wate!

 

ee gS MS
- a “ it
Mel ty a ey

 

              

din dt
wet
u

eedd

 

é

 

%
ey

“

30?

by

FO

-

i

 

es
nt

4

  

 

 
 

 

 

 

 

 
 

 
18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 3 of 10

Case 1

 

 

 
18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 4 of 10

Case 1

 

 

 
 

   

 

10°

 

led 04/09/19 Page 5 of

-JFK Document 89-2 F

18-cr-00146

Case 1:

 

 
 

ae

  

 

18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 6 of 10

 

 

Case 1

   

as

   
  

  

bee iG

oa

  

pvalonn

 

 
Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 7 of 10

March 13, 2019

Doretha Walker
262-264 West 123" Street #4D
New York, NY 10027

Honorable John F. Keenan
500 Pearl St # 1930

New York, NY 10007

Re: Vernon Walker

Dear Honorable Judge Keenan,

My name is Doretha Walker. I am the oldest sister of Vernon Walker. I have been
working with the Harlem Children Zone Inc, past seventeen years I first came into the
organization as a peace marker under an America Corps grant. I was promoted to a crisis worker
after four months because I want to give back to my community not only as an educator but also
a product of my environment. I graduated from college with a bachelor’s degree in 2001. I was
promoted again to the intake coordinator, stayed in that position for three years. Not knowing
other directors were watching me for my work ethics then I was contacted by a Senior Director
about Academic Case Manager position with middle school students who were having a hard
time at school and home. The very same background I came from I was scared, but I thought
about my brother and said I could help these young men and women to not end up in the same
situation he did. The position I hold now is Assistant Director for Safety Team. I love working
in my community and the agency mission. Enough about me I want to let you know a little
about me before I in get into the letter. I have sat in your courtroom and saw that you a very fair
person with Morals and Values.

I have known Vernon Walker his whole life sometimes I feel I failed as being the oldest
sibling that I could not protect my brother from these mean streets. Vernon has always played the
role of protector and confidant to his family. That’s why I know he came out last year to protect
his cousin, which he takes full responsibility for his part in this incident. Vernon has a son
Qudrae who misses his father because they were rebuilding a relationship since returning in his
life. Qudrae is in his teenage years where he needs the guidance of his father now more than
ever. It hurts me to see my nephew and so much pain. Vernon also has six nieces and four
nephews who adore him. Vernon lost his only aunt to cancer while being incarnated died, and
nobody was able to come terms to tell him until he got home.

Vernon is the second oldest of my mother’s three children. My brother had a rough
upbringing seeing as my father was very abusive towards my brother and mother. I feel so
ashamed about writing this letter to you; my father did things that were not supposed to happen

 
Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 8 of 10

to a child at that age beating that left him bruised up and scares for a lifetime. Back in the days,
you could not tell anyone what was going in your household unless you are prepared to get a
beating again. I saw my brother get beat with extension cords among other things. My mother
tried to protect my brother the best way she can from my father, but he used to beat her also until
she would have black eyes or fell out and even sometimes made her sleep on the couch for
standing up for my brother. My father had a demon inside him as a child and never got the help
he needed. As I am getting to know my father’s side of the family, I found out a lot of

information out that was never shared with my siblings and me about his abusive, alcoholics
parents.

fam asking for leniency for my brother currently Judge Keenan you know all evidence in
the case Vernon had the least involvement in this incident Tam only asking you to give my
brother another shot at being a father, uncle, brother, cousin. I will help him obtain employment
and assist him in enrolling into a trade school that wil] help to cope with the society of the day.
Judge Keenan if you can have Vernon closet to the city as you can I just found out some news
that is not going allow me travel long distance.. Thank you for taking the time out to read my
letter as I know you probably read a bunch of letters your time on the bench.

Respectfully,

Doretha Walker

 
Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 9 of 10

 

a z
ey ey f 3
# f Z ae
bomen Sf 4

go 7% a Sas ~
5s “3 a O 10 - ca. OMe
sunh. Le 1G Goacden Cay hy. ISX

Se ceteerteeeneas

4

4 me \ aay, si wv * sa \ 4 é , oy
SOON WI CMMO MAS Ga Fachalt 6

¢

4 S| Noa NE it ey ;

_ aS aw 4 ne eh NOD) Gi
¢ i g Fe ft Pew Ee \ f . Bi y

) ~ So, \ \ LARLY - Cay a. WN ao Wray ~ 4 y ‘ “ ; | rath Cc f A ie

4 Oh . / - a c *, . i .
| WA YQy y LAN Vv Lier e NK av fo. Sn A

“
ds ( | i \e -®@

Bonne ae % an gz a a4, ” ¥ bs

TAs WS Qu ~ArNY Curls i ¢

' A
i a | i fet ot es EL
oy A \ . 4 8 ~ cAPy Yo

DOR NAG Ah Lim et ys
ae YONG N PAN Yo WO ¢ ‘ She A, “TS 6 OP “ee oe A \
1. A wy PO A Stel

PP ots a ‘ : 4
>\ < Ad ‘ X sA Ps A. Pree me, iF as wes, Yo fy tos,
YN Vw Pen. vs , us SU ¥ Doria (Cy
N fal) ne oo al Lal {ae 2 Wan } OL \ Cy t \ A e \ 4
\ es, ws —") me a ALT th Ny SAS rN
my 0 aN ery ( + wae ‘ \ f i i . Ne \ \ z= .
“ oe \ = Ls —— RY AA a oy % LY Woh GA ae oe % fy Ww ~ mah A oo

ey x A fan . \ ( ‘ ;
SA ye One, Vary me N \ ie eory Www.

AY \ ~\ Cm es A
\ aanart MVD CE cata “ARGS } 2

 

a yey :
Meatecthes, gst 4 . fs f 4 at
Steet aad thks, Lay He. nde.

. an CAN LATS ° SN ive nae Lata TES Wyn Vy \
at a. ee Ce Oe
Shy vas Pee 25 wet Dr Own 2 \V/Erinovy)

AS oO ae {%_A g RS. 3 an ; , 4 ~ Ps,
coe a eV, PYUAICL LA po mes . wate . wh yD ,
6 ; ¥ Ve ‘e \ et ie \ Of 4 CA 4 é ye, <<, . a < ew ¥ Cf ( 2 \ ACK
\ Seed cS ous wT a f 7 t 4 os
meh AP Cy Sy yO Aye wT Rae

 
Case 1:18-cr-00146-JFK Document 89-2 Filed 04/09/19 Page 10 of 10

 

         

1G “ 4
Pr ee ay
‘ \ 5 =
— ot fe a
oy — St an
ee “tee *
= 2 ; Dy, fi = 2 a cn,

 

at,
£
,
;

eo &, soe sen ome ey e
tenet al ae cere ‘sa 2 C3
yy aa i ei Ley pemsnslt eA fs 1
f ‘ ‘ a ‘
Coe" ee S e

  
 

 

if

 

f

 

¥

      

ae
eh al
a fanaa
} =
woes ; 4 £
erdkenters Fae
“7 ¢

              

Ve

ve Ae

 

 
